Title: Crops Made on the Custis Plantations by Joseph Valentine, 1760–70, 1770
From: Washington, George
To: 



[1770]

Editorial Note
The table prepared by GW is one of three in the Custis Papers (ViHi) that GW constructed to present data relating to crop production on the Custis plantations for the eleven years from 1760 through 1770. In a second table, not printed here, to which GW gives virtually the same heading, GW breaks down these figures by tabulating for each year the number of hogsheads and the weight of his own dower tobacco and John Parke Custis’s tobacco, “In the Leaf” and “Stem’d.” He also indicates how many bushels of GW’s corn were harvested in King William County and how many in York, as well as how many of Custis’s bushels came from New Kent County, from

York County, or from the Eastern Shore. The third of these tables in the Custis Papers is an accounting of the income for John Parke Custis, and for GW, arising on the Custis property each year from rents, corn, wheat, oats, peas, pork, beef, mutton, veal, butter, wool, cider, leather, seine, carpenters, marsh, flat (boat) hire, slave hire, hay, and “Sundry.” GW figured that in eleven years £10,299.19.10 was made on these goods and services from the Custis plantations, which, it should be noted, did not include tobacco, the main money crop, of which more than a million pounds was sold in the eleven years. The Custis Papers contain sheets with more detailed tabulation from which GW drew to construct his three tables. For instance, there are Joseph Valentine’s listings for most of the eleven years of the individual hogsheads with the gross and net weight of each and often with GW’s notation indicating the plantation on which the tobacco in a particular hogshead was raised or by which overseer. The table printed here is GW’s most succinct summary of crop production on the Custis plantations in the 1760s.
 
Table of Crop Yields
Crops of Corn, Wheat, & Tobacco made by Mr Josh Valentine from the year 1760 to 1770 Inclusive





Tobacco





G. Washington
J.P. Custis
Total


Years
Hhds
Weight
Hhds
Weight
Hhds
Weight


1760
30
31506
54
57910
84
89416


1761
34
34154
77
85494
111
119652


1762
29
34593
64
72718
93
107311


1763
36
41316
97
107171
133
148487


1764
32
32897
87
93642
119
126539


1765
20
20042
71
66886
91
86928


1766
17
18930
51
55362
68
74292


1767
17
17902
36
37558
53
55460


1768
20
21288
56
62383
76
83671


1769
17
17119
38
41832
55
58951


1770
22
22996
70
72236
92
   95232






1/11 

1045939






average

95085







Corn


Wheat




GW
JPC
Total
GW
JPC
Total


Years
Barls
Barls
Barls
Bushls
Bushls
Bushels


1760
550
1607
2157
206
476
682


1761
559
1540
2099
78
253
331


1762
542
1637
2179
97
600
697


1763
584
1712
2296
78
280
358


1764
668
1473
2141
115
642
757


1765
461
1609
2070
38
3
41


1766
— 
— 
— 
181
764
945


1767
576
2190
2766
56
82
138


1768
484
1990
2474
91
913
1004


1769
440
1648
2088
93
20
113


1770
— 
— 
— 
219
600
819




1/9
20270

1/11
5885




average
2252

average
535


